Citation Nr: 1646482	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-18 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from June 1963 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in June 2014 and in April 2016, at which times the appeal was remanded to the Agency of Original Jurisdiction for further development. 


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and there is competent and credible evidence tending to establish a link between the Veteran's service-particularly, noise exposure therein- and his current hearing loss.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 	 	 §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the Board's favorable resolution of the claim for service connection for bilateral hearing loss, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Merits of the Service Connection Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 	 § 1110, 1131; 38 C.F.R. § 3.303.  Disability diagnosed after discharge may still be service connected when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d).

Generally, to establish service connection, a claimant must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 	 § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that service connection for bilateral hearing loss is warranted.

The evidence of record clearly establishes both a current bilateral hearing loss disability for VA purposes, and injurious noise exposure in service.  At all VA examinations of record, the auditory threshold in the 500, 1000, 2000, and 4000 frequencies is 40 decibels or more bilaterally and the auditory thresholds for the 500, 1000, 2000, 3000 and 4000 frequencies exceeded 26 decibels.  38 C.F.R. 	 § 3.385.  Further, as the Veteran's military occupational specialty was "832d Supply Squadron (TAC) in the Air Force, the Veteran competently and credibly reported exposure to jet noise when performing record-keeping duties of aircraft parts to ensure mission readiness while assigned to a mobile "fly away kit" operation located in a hangar on the flight line.  See the DD-214; October 2009 Veteran Statement in Support of Claim.  Additionally, the Veteran reported frequent participation in the practice combat missions and his exposure to firearm noise.  Id. 

The sole question, then, is whether a nexus exists between service and current disability.  The RO and the Board has sought on multiple occasions to obtain an adequate opinion regarding the contended nexus between the Veteran's current hearing loss disability and the Veteran's service.  After review of these opinions, to include that most recently obtained, the Board finds that none of them are adequate.  In consideration of the evidence of record, the Board resolves all reasonable doubt in the Veteran's favor and awards service connection.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


